DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application 2014/0345994 to Varela et al.
Re: claim 1.  Varela et al. show in figure 4 a wheel end assembly comprising:
a knuckle 14 that includes:
a spindle mounting surface, as labeled; and a first mounting boss 52 that extends from the spindle mounting surface, wherein the first mounting boss includes a first boss portion, as labeled, and a second boss portion, as labeled, that is spaced apart from the first boss portion; a brake spider 18 that is mounted to the first boss portion and the second boss portion via intervening portions of the boss; and a drum brake assembly mounted to the brake spider, wherein the drum brake assembly includes a brake pad assembly 72 that extends partially around the first mounting boss 52 as shown in   figure 3.

[AltContent: textbox (Rim)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Inner wall)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Inclined portion of the spindle mounting surface)][AltContent: textbox (First boss portion)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second boss portion)][AltContent: textbox (Spindle mounting surface)][AltContent: arrow]
    PNG
    media_image1.png
    576
    500
    media_image1.png
    Greyscale


	Re: claim 2.  Varela et al. show in figure 4 wherein the brake spider 18 is spaced apart from the spindle mounting surface via element 52.
	Re: claim 3.  Varela et al. show in figure 4 wherein the first boss portion has a first inner surface or inner surface shown opposite the outer circumference of element 50 in the area of the first boss portion that faces toward an axis 46, the second boss portion has a second inner surface or inner surface shown opposite the outer circumference of element 50 in the area of the second boss portion that faces toward the axis 46, and the first inner surface and the second inner surface are radially disposed with respect to the axis 46 as shown.
	Re: claim 4. Varela et al. show in figure 4 wherein the first boss portion has a first end surface at the top shown in the area of the lead arrow of the labeled first boss portion that engages the brake spider 18 and the second boss portion has a second end surface or top shown in the area of the lead arrow of the labeled second boss portion that engages the brake spider 18 via intervening portions of the boss as broadly recited.
	Re: claim 5.  Varela et al. show in figure 4 wherein the an opening i.e. the concave or bowl-shaped opening is disposed between the first boss portion, as labeled, and the second boss portion, as labeled.
	Re: claim 6.  Varela et al. show in figure 4 wherein the opening is at least partially defined by the first boss portion (i.e. the inner surface of the first boss portion), the second boss portion (i.e. the inner surface of the second boss portion), and an opening bottom surface (i.e. the inner surface of the boss portion between the first boss and second boss portion inner surfaces) that extends from the first boss portion to the second boss portion, wherein the opening bottom surface is offset from the spindle mounting surface (i.e. offset in the axial direction).
	Re: claim 7.  Varela et al. show in figure 4 wherein the opening bottom surface particularly the portion of the bottom surface closest to the spindle mounting surface in the area of the opening is axially positioned further from the brake spider 18 than the spindle mounting surface particularly the inclined portion of the spindle mounting surface, as labeled, which is shown to be inclined toward the brake spider 18.
[AltContent: textbox (Length areas of the second and fourth boss portions)]	Re: claim 8.  
[AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second  boss portion)][AltContent: arrow][AltContent: textbox (First boss portion)][AltContent: arrow][AltContent: textbox (Third boss portion)][AltContent: arrow][AltContent: textbox (Fourth boss portion)][AltContent: arrow]
    PNG
    media_image2.png
    476
    406
    media_image2.png
    Greyscale

Valera et al. show in figures 3 and 4 further comprising a second mounting boss or the portion of 52 including the labeled third and fourth boss portions that extends from the spindle mounting surface as labeled and is spaced apart from the first mounting boss or the portion of 52 including the labeled first and second boss portions, wherein the second mounting boss includes a third boss portion as labeled and a fourth boss portion as labeled that is spaced apart from the third boss portion as shown wherein the brake spider 18 is mounted to the third boss portion and the fourth boss portion via bolts and elements 56.
	Re: claim 9.  Valera et al. show in figures 3 and 4 wherein the knuckle 14 includes a camshaft hole 36 that receives a camshaft 78 that is configured to actuate the brake pad assembly 72, wherein the second boss portion and the fourth boss portion are disposed on opposite sides of the cam shaft hole as shown and the camshaft hole is disposed between the second boss portion and the fourth boss portion as shown.
	Re: claim 10.  Valera et al. show in figures 3 and 4 wherein the fourth boss portion has an inner surface that faces toward the axis as shown and wherein a length of the inner surface of the second boss portion is greater than a length of the inner surface of the fourth boss portion as set forth in the annotated version of figure 3 of Valera et al. on pg. 5 of the instant Office action.

	Re: claim 14.  Varela et al. show in figure 3 wherein the brake pad assembly 72 extends partially around the brake spider 18.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-13, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Varela et al. in view of US Patent 9611909 to Hayford et al.
Re: claims 11, 12, and 15.  Varela et al. show in figure 4 a wheel end assembly comprising:
a knuckle 14 that includes a spindle mounting surface, as labeled on pg. 3 of the instant Office action, that extends around an axis 46; and a first mounting boss 52 that extends from the spindle mounting surface;
a brake spider 18 that has a mounting flange shown at the end of the lead line of 62 that engages and is coupled to the first
mounting boss as shown, a camshaft 78; and a drum brake assembly 72, 74 shown in figures 2 and 3 that is mounted to the brake spider 18, wherein the drum brake assembly includes a brake pad assembly 72 that extends partially around the first mounting boss 52 as shown, wherein the brake pad assembly 72 and particularly the left side of the brake pad assembly 72 shown for example in figure 2 is axially positioned closer to the spindle mounting surface than the mounting flange 62 and particularly the rightmost surface of the flange 62 shown in figure 4 which is axially away from the spindle mounting surface, and while Varela et al. discuss in paragraph [0022] that the brake spider 18 encircle or extend continuously around the spindle resulting in the spider extending in the area for receiving the camshaft 104, but is silent with regards to the brake spider having a camshaft boss that extends from the mounting flange and defines a camshaft hole that receives the camshaft.
	Hayford et al. teach in figure 1 the use of a brake spider 20 having a camshaft boss 74 that extends from a mounting flange portion of the brake spider 20 and defines a camshaft hole that receives a camshaft 24.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the brake spider of Valera et al. to have included extending around and including a camshaft boss extending from the mounting flange and defining a camshaft hole, in view of the teachings of Hayford et al., in order to provide a means of helping to support the camshaft in the drum brake assembly to ensure proper positioning to rotate the cam portion to activate and deactivate the drum brake.
	Re: claim 13.  Valera et al., as modified, teaches in figures 3 and 4 of Valera et al. wherein the brake spider has a first anchor pin hole 64 that receives an anchor pin 74 that rotatably supports the brake pad assembly 72, wherein the first anchor pin is positioned between the first boss portion and the third boss portion as shown.
	Re: claim 16.  Valera et al., as modified, teach in figures 3 and 4 of Valera et al. wherein the first mounting boss includes a first boss portion, as labeled, and a second boss portion, as labeled, that is spaced apart from the first boss portion as shown, wherein the second boss portion which is arranged in an upper area compared to the first boss portion is disposed closer to the camshaft hole than the first boss portion, as modified.
	Re: claim 17.  Valera et al., as modified, teach in figure 4 of Valera et al. wherein the brake spider has an inner wall, as labeled, that faces toward the axis 46 and that extends in an axial direction from the mounting flange toward the spindle mounting surface, as labeled.
	Re: claim 18.  Valera et al., as modified, teach in figure 4 of Valera et al. wherein the inner wall, as labeled, extends in the axial direction from the mounting flange shown on the right side of element 62 away from the spindle mounting surface as shown.
	Re: claim 19.  Valera et al., as modified, teach in figure 4 of Valera et al. wherein a rim, as labeled, extends from an end of the inner wall or particularly a portion of the inner wall toward the axis 46 as shown.
	Re: claim 20.  Valera et al., as modified, teach in figure 4 of Valera et al. wherein the rim, as labeled, extends continuously around the spindle with the modification of the brake spider extending continuously around the spindle as taught by Valera et al. in paragraph [0022] and as taught by Hayford et al. in order to provide added structural integrity to support the camshaft as set forth above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Application and Patents: 2017/0030422 to Berwanger, 2014/0262643 to Dettloff et al., 2002/0089141 to Bennett et al., and 9945434 to Jenkinson teach the use of similar wheel end assemblies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY M BURCH whose telephone number is (571)272-7114. The examiner can normally be reached Monday - Friday 6:30AM-3PM, generally.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





mmb
July 28, 2022
/MELODY M BURCH/Primary Examiner, Art Unit 3657